NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSFREDI VIDAL ORDONEZ                           No.    16-71213
VELASQUEZ,
                                                Agency No. A070-637-085
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Osfredi Vidal Ordonez Velasquez, a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying his second motion to reopen. Our jurisdiction is governed by 8 U.S.C.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011). We deny in part and dismiss

in part the petition for review.

      The BIA did not abuse its discretion in denying Ordonez Velasquez’s second

motion to reopen as untimely and number-barred where he filed it over 12 years

after his order of removal became final, see 8 U.S.C. § 1229a(c)(7)(A), (C)(1); 8

C.F.R. § 1003.2(c)(2), and he has not established that any statutory or regulatory

exception applies. See 8 U.S.C. § 1229a(c)(7)(C), 8 C.F.R. § 1003.2(c)(2)-(3).

      Ordonez Velasquez cites no authority to support his contention that his

removal from the United States would violate the constitutional rights of his

children. See De Mercado v. Mukasey, 566 F.3d 810, 816 n. 5 (9th Cir. 2009)

(denial of an application for cancellation of removal does not implicate

constitutional rights concerning family unity or child rearing).

      The record does not support Ordonez Velasquez’s contention that the BIA

failed to state its reasoning or show proper consideration for his contentions. See

Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th Cir. 2010).

      To the extent Ordonez Velasquez challenges the BIA’s 2003 order summarily

dismissing his appeal from an immigration judge’s denial of asylum and related relief,

we lack jurisdiction to consider those contentions because this petition is not timely as

to that order. See 8 U.S.C. § 1252(b)(1) (“The petition for review must be filed not


                                          2                                     16-71213
later than 30 days after the date of the final order of removal.”). Therefore, we do not

reach Ordonez Velasquez’s contentions regarding eligibility for cancellation of

removal or suspension of deportation. See Simeonov v. Ashcroft, 371 F.3d 532, 538

(9th Cir. 2004).

      To the extent Ordonez Velasquez contends that he may have been the victim

of ineffective assistance of counsel, we lack jurisdiction to consider this

unexhausted contention. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      To the extent Ordonez Velasquez contends that the BIA should have

exercised its sua sponte authority to reopen his case, we lack jurisdiction to

consider this contention absent a claim of legal or constitutional error. See Bonilla

v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016).

      We also lack jurisdiction to consider Ordonez Velasquez’s request for

prosecutorial discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir.

2012) (order).

      We do not consider the extra-record documentation submitted with Ordonez

Velasquez’s opening brief. See 8 U.S.C. § 1252(b)(4)(A) (judicial review is limited to

the administrative record); Dent v. Holder, 627 F.3d 365, 371 (9th Cir. 2010) (stating

standard of review for out-of-record evidence).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                          3                                      16-71213